Citation Nr: 0910515	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from November 
1966 to November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1. The competent evidence of record fails to demonstrate that 
peripheral neuropathy manifested during the Veteran's active 
duty service or is otherwise related to his active duty 
service, including exposure to Agent Orange.

2. The competent evidence of record does not establish that 
the Veteran currently suffers from PTSD.


CONCLUSIONS OF LAW

1. Peripheral neuropathy was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
be due to service or any herbicide (Agent Orange) exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. PTSD was not incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in March 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2007 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter contained information 
pertaining to a possible disability rating and effective date 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006). 

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the April 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records and 
Social Security Administration records.  Private treatment 
records from Practice of Chiropractic are also of record.  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  Finally, the Veteran was afforded a VA 
examination with respect to his claim for PTSD.

A VA examination was not provided in conjunction with the 
Veteran's claim for peripheral neuropathy, and the Board 
notes that the evidence of record does not warrant one 
because there is sufficient competent medical evidence to 
decide his claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the Veteran's own lay statements, 
that suggests a link between his peripheral neuropathy and 
his military service.  In light of the absence of any 
evidence of in-service injuries or complaints or competent 
evidence suggesting a link between his current disability and 
service, VA is not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

A. Peripheral Neuropathy

The Veteran asserts that he is entitled to service connection 
for peripheral neuropathy as a result of exposure to 
herbicides (Agent Orange) during his service in Vietnam.  
Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against his claim and 
the appeal as to this issue must be denied.

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that service in 
the Republic of Vietnam as outlined in 38 C.F.R. 
§ 3.307(a)(6)(iii) could be presumed for all recipients of 
the Vietnam Service Medal in the absence of any contradictory 
evidence.  VA appealed this decision to the U.S Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of herbicide cases affected by the Haas 
decision.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii), which states that in order to be afforded 
the presumption of exposure to herbicides including Agent 
Orange, the veteran must have actually set foot in the 
Republic of Vietnam.  The case was appealed to the United 
States Supreme Court, but certiorari was denied, resulting in 
a final ruling that the presumption of herbicide exposure 
only applies to veterans who set foot in the Republic of 
Vietnam between January 9, 1962, and May 7, 1965.  See 
38 C.F.R. § 3.307(a)(6)(iii); see also 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525) (denying certiorari).

In this case, the Veteran has presented competent evidence 
that he suffers from peripheral neuropathy.  A January 2005 
VA report shows diagnoses for left peroneal and right sural 
sensory neuropathy and for mild bilateral peripheral tibial 
neuropathy.  The evidence also indicates that the Veteran 
served in Vietnam during his period of active duty service.  
Thus, he is presumed to have been exposed to Agent Orange.

Nevertheless, the Board has determined that the Veteran is 
not entitled to the presumption of service connection for 
peripheral neuropathy under 38 C.F.R. § 3.309(e).  As stated 
above, in order to be granted presumptive service connection 
for peripheral neuropathy as a result of exposure to 
herbicides, the evidence must demonstrate that the Veteran 
suffered from the disorder to a compensable degree within one 
year of the last day the he was exposed to the herbicides.  
38 C.F.R. § 3.307(a)(6)(ii).  In this case, that date would 
be one year from when the Veteran left Vietnam.  However, the 
evidence does not establish that the Veteran suffered from 
peripheral neuropathy within one year of leaving Vietnam.  
The Veteran's November 1968 separation exam denotes a normal 
neurological system.  The first medical evidence in the 
claims folder concerning peripheral neuropathy is from 2004, 
more than 35 years after his separation from active duty 
service.  Given this evidence, the Board concludes that the 
Veteran is not entitled to presumptive service connection due 
to herbicide exposure. 

Similarly, the Veteran is not entitled to the general 
presumption of service connection for peripheral neuropathy 
as an organic disease of the nervous system under 38 C.F.R. 
§ 3.309.  This regulation requires that peripheral neuropathy 
manifest within one year of separation from service which, as 
discussed above, is not the case here.

Although the presumptions of service connection do not apply 
in this case, the Veteran's claim does not necessarily fail.  
In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. § 
3.309(e), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.

In this case, there is no indication the Veteran's peripheral 
neuropathy began during his active duty service.  The 
Veteran's service treatment records do not show any 
neurological-related diagnoses or treatments during service.  
Additionally, the Board notes that the Veteran has not 
claimed that he suffered from peripheral neuropathy during 
service.

Furthermore, there is no probative evidence that the 
Veteran's current peripheral neuropathy is related to his 
active duty service.  The Veteran's claims file contains VA 
treatment records related to his peripheral neuropathy but 
none suggest the disease is related to his military service 
or Agent Orange exposure therein.  The Board acknowledges the 
Veteran's own statements that his peripheral neuropathy is 
caused by Agent Orange exposure.  However, as a layperson, he 
is not competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  The 
lack of an etiological opinion relating the Veteran's 
peripheral neuropathy to his active duty service weighs 
heavily against his claim, as this is a required element in a 
non-presumptive service connection claim when there is no 
evidence of in-service incurrence or continuity of 
symptomotology.

In addition to a lack of etiological evidence, the Board 
finds the more than 35-year lapse in time between the 
Veteran's active service and the first diagnosis of 
peripheral neuropathy to be highly probative.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In sum, the competent evidence of record demonstrates that 
the Veteran did not experience symptoms associated with 
peripheral neuropathy for more than 35 years after his 
discharge from service.  Additionally, there is no indication 
the Veteran's current peripheral neuropathy is related to his 
active duty service.  As such, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit-of-the-doubt rule does not apply and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

In this case, there is no competent evidence that the Veteran 
currently suffers from PTSD.  The Veteran received a QTC in 
April 2007 and a VA examination in June 2007.  On both 
occasions, the examiners stated that the Veteran does not 
meet the criteria for a PTSD diagnosis.  The April 2007 
examiner attributed his symptoms to alcohol abuse, while the 
June 2007 examiner alternatively diagnosed the Veteran with 
depression under Axis I of the DSM-IV Diagnostic Code.  The 
Board acknowledges that the Veteran "screened" positive for 
PTSD in September 2006.  However, this was merely a four 
question screening test conducted by a nurse and does not 
constitute a sufficient medical diagnosis of PTSD.  Further, 
the Board notes that one year earlier in February 2005, the 
Veteran "screened" negative based on the same four 
questions.  This contradiction tends to undermine what 
limited value the September 2006 screening result holds and 
weighs against the Veteran's claim.

The Board also acknowledges the Veteran's contention that his 
Social Security examiner believed he has PTSD.  However, the 
official diagnosis contained in the corresponding September 
2006 report is for a general anxiety disorder and not for 
PTSD.  Without medical documentation, the Board will not give 
such statements consideration, since a layperson's account of 
what a medical professional said is too attenuated and 
inherently unreliable.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

In conclusion, a preponderance of the medical evidence 
currently associated with the claims file demonstrates that 
the Veteran does not currently suffer from PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).



	(CONTINUED ON NEXT PAGE)
ORDER

1. Service connection for peripheral neuropathy is denied.

2. Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


